While I concur in the conclusion and most of the opinion of Bouldin, J., and of Foster, J., in the case of Turnipseed v. Blan, Treasurer (Ala. Sup.) 148 So. 116,1 I do not think that the question of whether or not these outstanding warrants for past years are debts, as forbidden by section 213 of the Constitution, should remain undecided. Owing to the conditions now confronting us, with an outstanding indebtedness of approximately $20,000,000, it is highly important that this question be decided.
Section 213 of the Constitution reads as follows: "After the ratification of this constitution, no new debt shall be created against, or incurred by this state, or its authority, except to repel invasion or suppress insurrection, and then only by a concurrence of two-thirds of the members of each house of the legislature, and the vote shall be taken by yeas and nays and entered on the journals; and any act creating or incurring any new debt against this state, except as herein provided for, shall be absolutely void; provided, the governor may be authorized to negotiate temporary loans, never to exceed three hundred thousand dollars, to meet the *Page 74 
deficiencies in the treasury, and until the same is paid no new loan shall be negotiated; provided, further, that this section shall not be so construed as to prevent the issuance of bonds for the purpose of refunding the existing bonded indebtedness of the state."
The manifest purpose and meaning of this provision of our organic law is that the state government should function on a cash, or pay as you go, basis, plus a margin of $300,000, given the Governor as an emergency fund. In other words, that the cost of government must not exceed the current revenue, plus a margin of $300,000. This being true, a compliance with this important provision would prevent any deficit past, present, or future. It must be noted that this provision pronounces as void any act creating or incurring any new debt against the state.
It is therefore my opinion that all outstanding warrants in excess of the revenue for the current fiscal year or the issuance of same are void under the express terms of section 213 of the Constitution and cannot be paid except by a ratification of same by an amendment or modification of said section 213.
There may be a moral obligation to adjust these claims, but appeal must be made to the voters of the state to amend or modify section 213 at the polls and not to the court.
1 226 Ala. 549.